RESTRICTION REQUIREMENT
This application is being examined under AIA  first-to-file provisions. 
Status of claims
Claims 1-19 and 28 are pending.  Claims 20-27 and 29-34 are canceled.

Preliminary examiner comments regarding the claims and specification
The following comments apply to the claims and specification.  Presently, these are neither objections nor rejections:
Claim
Recitation
Comment
1, 19
d) synthesizing a plurality of oligonucleotides encoding for the oligonucleotide sequences;
The recited "oligonucleotides encoding for the oligonucleotide sequences" appears redundant or inconsistent with common usage of the terms, at least because "encoding" in common usage does not appear to apply when there is no change in format or change in "coding," e.g. when what are being related are "oligonucleotides" to "oligonucleotide sequences."  As examples of suggested amendment, either of "synthesizing oligonucleotides corresponding to the oligonucleotide sequences" or "synthesizing oligonucleotides of the oligonucleotide sequences" possibly would be more appropriate.  This same comment also applies to other, similar claims and related portions of the specification.
11-18
A method of retrieving information...:
...
b) applying an enzymatic, electromagnetic, chemical, or affinity based decryption to
the plurality of oligonucleotides
There appears to be inconsistency in reciting simply "decryption" in claim 11, while claims 1 and 19 recite "bioencryption."  That is, it appears that "biodecryption," instead of simply "decryption," would be more appropriate in claim 11 (similar to disclosure in the specification at, for example, [12, 18, 53, 55, 62, etc.]).  This same comment also applies to claims 12-18 and related portions of the specification.



A system for retrieving information...:
...
b) a deposition unit for applying enzymatic, electromagnetic, chemical, or affinity based bioencryption to the plurality of oligonucleotides
There appears to be inconsistency in reciting "...encryption" in a "retrieving" context in claim 28, while claim 11 recites "decryption" in a "retrieving" context, noting that claims 1 and 19 recite "...encryption" in a "storing" context.  That is, it appears that "bio[[en]]decryption" would be more appropriate in claim 28.  This same comment also applies to related portions of the specification.
1-19 and 28

Generally, following election and during subsequent examination, the claims will be analyzed further for consistency along the above lines across the various claimed permutations of storing versus retrieving and methods versus systems and the particular steps and elements appropriate to each claimed permutation.




Group restriction
The claims recite distinct invention Groups I-II:
Group I, claims 1-10 and 19, directed to methods and systems for storing information and
Group II, claims 11-18 and 28, directed to methods and systems for retrieving information.
In the instant claims, the invention groups as claimed can have materially different design, mode of operation, function and effect.  Furthermore, the invention groups as claimed do not overlap in claim scope, and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because the invention groups listed above are independent or distinct for the reasons given above.

Species restriction
In addition to the above group restriction requirement, this application contains claims directed to patentably distinct species as enumerated below.

If Group I is elected above, then Election A is required: species of combination of bioencryption formats
Claims 1-10 and 19 recite distinct species.  
Within Group I, no claims are generic to this election.
Only if Group I is elected above, then please elect a single combination of the various bioencryption formats recited among claims 1-8.  The elected single combination may comprise one format or may comprise a single, particular plurality of formats (e.g. an elected set of formats as a single elected combination) as recited in, for example, claim 8 as any one of the recited "2, 3, 4, or 5 bioencryption formats."  Each of the bioencryption formats recited in claim 1, step (b) and in each of claims 2-7 should be designated in the election as elected or non-elected as being or not being part of the elected single combination, including electing each of the following if relevant to any one of the types of format elected as comprised by the elected combination:
 regarding claims 2-3, if the elected combination comprises one or more "enzymatic" based formats, then, for each such format, "CRISPR/Cas based bioencryption" should be elected or not elected as in claim 2 and/or, if relevant, a particular enzyme should be elected as in claim 3, i.e. electing a particular enzyme among those "set out in Table 1;"  
 regarding claim 4, if the elected combination comprises one or more "electromagnetic" based formats, then, for each such format, the limitations of claim 4 in its entirety should be elected or not elected;
 regarding claim 5, if the elected combination comprises one or more "chemical" based formats, then, for each such format, the limitations of claim 5 in its entirety should be elected or not elected; and
 regarding claims 6-7, if the elected combination comprises one or more "affinity" based formats, then, for each such format, the limitation of claim 6 in its entirety should be elected or not elected and/or, if relevant, one of the tags of claim 7 should be elected.
Claims will be examined or withdrawn accordingly.

If Group II is elected above, then Election B is required: species of combination of decryption (or biodecryption) formats
Claims 11-18 and 28 recite distinct species.  
Within Group II, no claims are generic to this election.
Only if Group II is elected above, then please elect a single combination of the various decryption (or biodecryption) formats recited among claims 11-18.  The elected single combination may comprise one format or may comprise a single, particular plurality of formats (e.g. an elected set of formats as a single elected combination) as recited in, for example, claim 18 as any one of the recited "2, 3, 4, or 5 forms of decryption."  Each of the decryption formats recited in claim 11, step (b) and in each of claims 12-18 should be designated in the election as elected or non-elected as being or not being part of the elected single combination, including electing each of the following if relevant to any one of the types of format elected as comprised by the elected combination:
 regarding claims 12-13, if the elected combination comprises one or more "enzymatic" based formats, then, for each such format, "applying a CRISPR/Cas complex" should be elected or not elected as in claim 12 and/or, if relevant, a particular enzyme should be elected as in claim 13, i.e. electing a particular enzyme among those "set out in Table 1;"  
 regarding claim 14, if the elected combination comprises one or more "electromagnetic" based formats, then, for each such format, the limitations of claim 14 in its entirety should be elected or not elected;
 regarding claim 15, if the elected combination comprises one or more "chemical" based formats, then, for each such format, the limitations of claim 15 in its entirety should be elected or not elected; and
 regarding claims 16-17, if the elected combination comprises one or more "affinity" based formats, then, for each such format, the limitation of claim 16 in its entirety should be elected or not elected and/or, if relevant, one of the tags of claim 17 should be elected.
Claims will be examined or withdrawn accordingly.

Required response
Arguments that a claim is allowable, that restriction is improper, or that all claims are generic are considered nonresponsive unless accompanied by the required election(s).

In order to be complete, a reply to the requirements herein must include:
(1) election of one group to be examined, Group I or II, as described above, even though the requirement may be traversed (37 CFR 1.143);
(2), only if Group I is elected, then election of a single combination of the various bioencryption formats recited among claims 1-8, as described above, even though the requirement may be traversed (37 CFR 1.143) and
(3), only if Group II is elected, then election of a single combination of the various decryption (or biodecryption) formats recited among claims 11-18, as described above, even though the requirement may be traversed (37 CFR 1.143).

Traversal
Election may be made with or without traverse.  To preserve a right to petition, election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the election requirement, then the election shall be treated as election without traverse.  Traversal must be presented at the time of election in order to be timely.  Failure to timely traverse a requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after election, Applicant must indicate which of the claims are readable on the election.
Should Applicant traverse on the ground that the groups or species are not patentably distinct, Applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case.  In either instance, if the examiner finds one of the groups or species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 USC 103 of the other group or species.

Rejoinder
Upon allowance of a generic claim, Applicant will be entitled to consideration of re-joinder of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim.  Currently generic claims are as identified above.
In the event of rejoinder of non-elected group or species claims, the requirement for restriction between the elected and the non-elected / rejoined claims will be withdrawn, and the rejoined claims will be fully examined in accordance with 37 CFR 1.104.  To be allowable, rejoined claims must meet all criteria for patentability including the requirements of 35 USC 101, 102, 103 and 112.  Until all claims are found allowable, an otherwise proper restriction requirement may be maintained.  Non-elected claims which are not commensurate in scope with elected, allowable claims will not be rejoined.  See MPEP §821.04.  Additionally, in order to facilitate rejoinder, non-elected claims may be amended during prosecution to include the limitations and other relevant amendments of the elected claims under examination.  Finally, the prohibition against double patenting rejections of 35 USC 121 does not apply if the restriction requirement is withdrawn before a patent issues.  See MPEP § 804.01.

Conclusion
A shortened statutory period for reply to this final action is set to expire TWO MONTHS from the mailing date of this communication.


Inquiries
The history and status of this application are accessible through the USPTO’s Patent Application Information Retrieval (PAIR) system, Private or Public: /www.uspto.gov/portal-home.jsp
PAIR questions may be directed to the Electronic Business Center at (866) 217-9197.  
USPTO Customer Service Representatives and access to automated information are available at (800) 786-9199 (USA/Canada) or (571) 272-1000.
The examiner, G. Steven Vanni, may be contacted at: (571) 272-3855 Tu-F 8-7 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R. Skowronek, may be reached at (571) 272-9047.
/G STEVEN VANNI/
Primary Examiner, Art Unit 1631